— Appeal from a judgment of the County Court of Franklin County (Main, Jr., J), rendered April 23, 2001, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Defendant pleaded guilty to attempted assault in the second degree and waived his right to appeal all aspects of the judgment with the exception of the sentence. While the plea agreement included the People’s recommendation of a prison term of IV2 to 3 years, defendant acknowledged that County Court made no sentencing commitment and defendant was informed of the sentencing range permitted by statute. Thereafter, defendant was sentenced as a second felony offender to 13A to 31/2 years in prison to run consecutive to the sentence he was currently serving. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.